DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: The drawing objections raised in the previous notice of allowability dated 09/23/2021 have been withdrawn based on the applicant’s remarks dated 10/29/2021. The previous reasons for allowance remain unchanged and are presented below. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 discloses the following limitations, which in combination with the remainder of 
Nakabayashi (JP 2008-211960) discloses a similar electric pump (P1, see Figures 1-2) that comprises a first snap-fit structure (72) having a first anchoring portion (42) formed at the stator (28) and a first elastic piece (64) that is formed at the substrate housing (32) and has a first anchored portion (68) that is anchored at the first anchoring portion (42). Nakabayashi also discloses a second snap-fit structure (74) having a second anchoring portion (60) that is formed at the motor housing (30) and a second elastic piece (66) that is formed at the substrate housing (32) and has a second anchored portion (inner portion of 66) that is anchored at the second anchoring portion (42). Hence, Nakabayashi’s first and second snap fit structures are partially formed on the substrate housing (32) and so are not formed on the supporting member as claimed. 
Gaeth et al. (US 5,049,770) discloses an electric pump that comprises a plurality of snap-fit structures (1st snap-fit structure: 134, 136; 2nd snap-fit structure: 128, 130, see Figures 10-12). However, Gaeth fails to disclose the claimed positioning of these snap-fit structures on the claimed structures. Gaeth also fails to disclose a third snap-fit structure and a substrate housing as claimed. Hence, it would not be feasible to modify Gaeth’s pump to add the missing structure since it would be largely unnecessary and redundant. 
Several other prior art references (see attached PTO-892 for a full list) disclose snap-fit structures for joining pump housings split into several portions. However, none of these references disclose the claimed three snap-fit structures along with their respective positioning on the different portions of the claimed pump. Modifications would require substantial hindsight reconstruction and would largely be unnecessary since these prior art references already have attachment features that would not benefit from modifications. 
Due to these reasons, claim 1 and its dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746